Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 24, 2022

                                        No. 04-22-00152-CV

                           IN THE INTEREST OF Q.M.C., A CHILD

                    From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021PA00761
                       Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER
       On May 19, 2022, appellant’s court-appointed attorney filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. Counsel certifies he served copies of the brief and motion
on appellant, informed appellant of her right to review the record and file her own brief, provided
appellant with a form for requesting the record, and explained to appellant the procedure for
obtaining the record. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); In re
P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam) (applying Anders procedures in appeal
from order terminating parental rights). As of the date of this order, appellant has not filed the
record-request motion provided to her by her counsel.

        If appellant desires to file a pro se brief, we order she do so by June 13, 2022. At this
time, the State has filed a notice waiving its right to file a brief in this case unless appellant files
a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than twenty days after appellant’s pro se brief is filed in this court. We further order the
motion to withdraw filed by appellant’s counsel held in abeyance pending further order of the
court.




                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court